RENDERED: APRIL 15, 2022; 10:00 A.M.
                   TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                      NO. 2020-CA-1265-MR

BROWN & BROWN OF
KENTUCKY, INC.                                     APPELLANT


          APPEAL FROM JEFFERSON CIRCUIT COURT
v.      HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                  ACTION NO. 17-CI-004440


DAVID C. WALKER AND
CBI HOLDINGS LLC                                   APPELLEES

AND
                      NO. 2020-CA-1322-MR


DAVID C. WALKER AND
CBI HOLDINGS LLC                 APPELLANTS/CROSS-APPELLEES


       CROSS-APPEAL FROM JEFFERSON CIRCUIT COURT
v.     HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                 ACTION NO. 17-CI-004440




BROWN & BROWN OF
KENTUCKY, INC.                     APPELLEE/CROSS-APPELLANT
               AFFIRMING IN PART, REVERSING IN PART, AND
               REMANDING APPEAL NO. 2020-CA-1265-MR AND
                    CROSS-APPEAL NO. 2020-CA-1322-MR

                                        ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Brown & Brown of Kentucky, Inc. (Brown) brings Appeal

No. 2020-CA-1265-MR and David Walker and CBI Holdings LLC (CBI) bring

Cross-Appeal No. 2020-CA-1322-MR from Findings of Fact, Conclusions of Law,

and Judgment of the Jefferson Circuit Court. We affirm in part, reverse in part,

and remand Appeal No. 2020-CA-1265-MR and Cross-Appeal No. 2020-CA-

1322-MR.

               These appeals primarily revolve around an Employment Agreement

entered between Brown and Walker.1 Brown provides insurance and risk

management services and purchased Walker’s business (Associated Insurance

Company) by execution of Asset Purchase Agreement and Goodwill Purchase

Agreement in January 2011. Concomitantly therewith, Walker and Brown

executed the Employment Agreement, and Walker was hired as Executive Vice

President and Profit Center Leader for Brown in Louisville, Kentucky. The

Employment Agreement’s effective date was January 1, 2011, and contained a


1
 The underlying facts of this case are complicated. We will recite only those facts necessary for
disposition of these appeals.



                                               -2-
broad noncompete and nonsolicitation restrictive covenant. While still employed

by Brown, Walker formed CBI in late 2015. Walker eventually left Brown’s

employment on March 31, 2017, and then exclusively worked at CBI selling

insurance products.

            Shortly thereafter, on August 23, 2017, Brown filed a complaint and,

on October 29, 2018, filed an amended complaint in Jefferson Circuit Court

against Walker and CBI. Therein, Brown alleged, in relevant part:

                   12. CBI is a direct competitor of Brown. CBI
            purports to be in the business of providing insurance and
            other risk management services in Kentucky and the
            surrounding area. . . .

                    13. Walker is an officer, member, and the
            manager of CBI, and has served in those capacities since
            at least January 19, 2016, as reflected in corporation
            filings with the Kentucky and Florida Secretary of State
            Offices (collectively attached as Exhibit B, 1-4). saIn
            [sic] these filings, Walker is described as “Manager,” i.e.,
            the person who has authority to manage, and Walker
            even signed his name as an “officer or chairman of the
            board” in one such filing.

                  ....

                   20. . . . Walker’s Employment Agreement also
            contains critical non-solicitation covenants (the “Non-
            Solicitation Covenants”). The Non-Solicitation
            Covenants prohibit Walker from “directly or indirectly,
            in any capacity whatsoever other than on behalf of
            [Brown], solicit[ing], accept[ing], tak[ing] away,
            propos[ing], quot[ing], sell[ing], plac[ing], provid[ing],
            servic[ing], renew[ing] or divert[ing] any Client
            Account [as defined below] . . . or any Prospective Client

                                        -3-
Account [as defined below]” that Walker worked on or
had any involvement with during his employment with
Brown. The Non-Solicitation Covenants also prohibit
Walker from “tak[ing] any action . . . which reasonably
may be expected to . . . cause any Client Account or
Prospective Client Account . . . or other person or entity .
. . to cease, reduce or refrain from transacting business
with [Brown] or its Affiliates.”

      ....

       27. The Employment Agreement expressly
provided that the Confidentiality Covenants and Non-
Solicitation Covenants survive the termination of
Walker’s employment with Brown (regardless of why his
employment was terminated). Specifically, the
Confidentiality Covenants continue indefinitely.
Moreover, the Non-Solicitation Covenants continue for
two years after Walker’s employment with Brown ended,
in addition to any time in which Walker was breaching
such Non-Solicitation Covenants.

      ....

       32. On October 22, 2016, Walker notified
Brown that he planned to resign from his employment
with Brown effective December 31, 2016, in order to
pursue other, [noninsurance] related, business ventures.
During a subsequent conversation with new Profit Center
Leader Michael T. Neal, Walker was informed that bonus
eligibility required that he remain employed through the
payment date, sometime in early 2017. Accordingly,
Walker delayed his departure to March 31, 2017.

       33. Unbeknowst [sic] to Brown at that time, and
long before Walker had notified Brown that he planned
to resign to pursue other ventures, Walker had begun
taking steps to compete against Brown and otherwise
violate various obligations under the Asset Purchase
Agreement, Goodwill Purchase Agreement, Employment

                            -4-
Agreement and his other duties under the law.
Specifically, in late 2015, Walker engaged legal counsel
for CBI, formed CBI, had an operating agreement
prepared for CBI, designed and purchased marketing
materials for CBI, sought insurance regarding CBI,
reserved website domain names for CBI, arranged to
acquire business and agency software for CBI, obtained a
Tax ID, and opened a business bank account for CBI. By
January 2016, Walker had capitalized CBI and was
serving as its managing agent.

      ....

       46. At the time Walker resigned from his
employment with Brown, Quantum Enterprises, Inc.[,]
was a client of Brown. Walker knew this fact at all times
relevant to the Complaint. Walker continued
communicating with Quantum Enterprises, accepting
business from it, engaging in client service activities for
it, and otherwise violating his respective Agreements
with respect to Quantum Enterprises, after Walker’s
employment with Brown ended.

      47. Walker regularly worked with, helped
Brown service, and otherwise was involved with
Quantum Enterprises during his employment with
Brown. CBI knew or had reason to know at all times
relevant to the Complaint that Walker engaged in this
conduct.

      48. After Walker misappropriated certain
Confidential Trade Secrets concerning Quantum
Enterprises and Walker subsequently resigned from his
employment with Brown, Quantum Enterprises stopped
using Brown’s services for its insurance business.
Rather, effective July 11, 2017, or before, Quantum
Enterprises changed its agent of record to CBI for the
insurance and insurance services that Brown previously
had provided (Certificate of Insurance, attached as
Exhibit C).

                            -5-
                   ....

                  51. CBI and Walker have serviced Quantum
            Enterprises since it stopped using Brown’s services. CBI
            knew or had reason to know that Walker engaged in this
            conduct, and intended to cause Walker to engage in this
            conduct.

Amended Complaint at 3-4, 6, 9, 11, 15. Brown also similarly alleged that Walker

and/or CBI breached the restrictive covenant in the Employment Agreement by

providing insurance services to other former Brown clients – East Wolcott

Winona, McMillen Mechanical, Wilhite Limited, Inc., Steve Rauch, Banta

Consulting, LOUCASH – 502 Bar Bistro, Moon Leasing/Moon Portables, Stanley

Brothers Produce, Backyard Properties, Stuart Real Estate, and Home Staging

Specialists. In the complaints, Brown also alleged CBI tortiously interfered with

Walker’s performance of the Employment Agreement:

                 COUNT VI: TORTIOUS INTERFERENCE
             WITH CONTRACT BY DEFENDANTS – DAMAGES

                   ....

                   148. By engaging in the conduct described above
            in Parts III.D to III.F, CBI tortiously interfered with
            Walker’s Agreements with Brown.

                    149. Defendants’ actions described above have
            caused Brown to sustain damages including, but not
            limited to, lost income, lost client relationships and future
            lost client relationships, lost or diminished competitive
            advantages, and injury to its goodwill and reputation.




                                         -6-
                  150. Accordingly, Brown is entitled to relief
            including, but not limited to, the damages and
            disgorgement remedies described in the Prayer for Relief
            below.

Amended Complaint at 29.

            Walker and CBI filed an answer and counterclaim. In the answer,

Walker admitted that he was an officer of CBI, and CBI admitted that it provided

insurance and risk management services in Kentucky. However, Walker and CBI

generally denied the remaining allegations. In the counterclaim, Walker claimed

that Brown initially breached the Employment Agreement by refusing to timely

pay him a bonus. As a result, Walker could not resign as planned on January 1,

2017, but was required to remain employed by Brown until March 31, 2017.

Walker also asserted that the Employment Agreement did not prevent him from

servicing former Brown clients who left Brown due to poor customer service

issues. Walker further maintained that Brown was unjustly enriched by Walker’s

assistance to Brown after leaving its employment.

            Eventually, Brown filed a motion for partial summary judgment.

Relevant herein, Brown maintained that based upon undisputed facts, Walker

breached the restrictive covenant in the Employment Agreement by providing

services to Brown’s clients while employed by Brown and after leaving Brown

during his employment with CBI:




                                       -7-
        CBI is a Kentucky limited liability company with
its principal place of business in Louisville. Answer ¶ 5.
Like Brown & Brown, CBI is in the business of
providing a full array of insurance brokerage services.
Id. ¶ 12; see also FBT 000001-000035 (attached as
Exhibit 5) (CBI Operating Agreement at FBT 000001:
the purpose of CBI “is to own and operate an insurance
consulting and brokerage firm based in Kentucky, and to
engage in all business activities related thereto.”); Walker
[Deposition], 17:22-18:23; 101:10-102:4. In March
2015, while still a Brown & Brown Executive Vice
President and leader of its Louisville Profit Center,
Walker incorporated CBI. Ex. 5; see also Ex. 3, Answer
to Interrog. 8 (“Walker states that CBI” was “created . . .
in early 2015.”); Walker Dep., 95:17-20,108:25-109:4.
Upon CBI’s incorporation, Walker became CBI’s
managing member, which position he continues to hold
today. . . .

     Prior to his departure from Brown & Brown,
Walker took steps to render CBI operational and ready to
compete with Brown & Brown, including:

• as early as 2015 ordering a “CBI Insurance” logo,
setting up CBI bank accounts, and obtaining computer
systems for CBI. See, e.g., DW049232-240; DW049245-
249; DW049255-263 (collectively, attached as Exhibit
6);
• obtaining errors and omissions coverage for CBI with a
certificate of insurance dated January 31, 2017, to insure
CBI had coverage effective March 1, 2017, at which time
CBI was planning to begin binding clients as their broker
in place of Brown & Brown. Walker Dep., 168:13-
169:10;
• setting up a network and phone system at CBI in
January and February 2017. Id., 143:6-19;
• signing up insurance carriers for CBI to be able to place
business with. Id., 139:14-143:19, 148:2-149:13;



                            -8-
            • asking customers to come to Brown & Brown’s office
            so that Walker and the customers could confer on
            insurance that CBI, not Brown & Brown, might
            provide for those customers. Id., 152:2-153:20; and
            • engaging with other carriers, including Berkley,
            Nationwide, and KEMI. Id., 154:24-157:20.

            Walker admits that as of January 2017, CBI was
            operating as an insurance broker and that he produced
            insurance for both Brown & Brown and CBI at the same
            time in 2017, sometimes working for both CBI and
            Brown & Brown on the same accounts. Id. . . .

                  ....

            [Walker] successfully established an insurance business
            in competition with Brown & Brown that got its start
            with his solicitation and service of Brown & Brown[’s]
            existing and prospective customers with whom he was
            involved. At his deposition, Walker admitted he and CBI
            have accepted and serviced at least the following 17
            Brown & Brown customers even though he remains in
            the midst of the two-year prohibition on soliciting and
            servicing Brown & Brown customers[.] . . .

            By Brown & Brown’s count, including additional
            customers taken by Walker since Walker was
            deposed, Walker and CBI have wrongfully poached 52
            Brown & Brown customers, to date.

Brown’s Motion for Partial Summary Judgment at 6-7, 9-10.

            Likewise, on September 20, 2018, Walker and CBI filed a motion for

summary judgment. Walker admitted to forming CBI while employed by Brown

and to providing insurance services to Brown’s prior clients; however, Walker and




                                       -9-
CBI argued that Walker did not breach the restrictive covenant in the Employment

Agreement with Brown. In pertinent part, Walker and CBI maintained:

                   The claims against David Walker can be divided
            into essentially two groups: (1) claims that he unlawfully
            operating [sic] a competing insurance company before
            leaving Brown & Brown on March 31, 2017; (2) claims
            that he unlawfully solicited or serviced Brown & Brown
            clients after leaving Brown & Brown. Defendants are
            entitled to summary judgment on all claims.

                  ....

                   Prior to January 1, 2017, David Walker did not
            commit any unlawful conduct and caused no injury to
            Brown & Brown. The actions he took to set up CBI –
            such as filing the corporate name, opening a bank
            account, buying computers and software, getting business
            cards – are not unlawful preparations to compete.
            Further, they are not injurious and did not injure Brown
            & Brown in any way. These are the types of harmless
            activities that the law finds unobjectionable.

                  Thus, the Court should, at minimum, grant David
            Walker summary judgment on all claims regarding pre-
            January 1, 2017[,] preparations to operate CBI.

                  During his last three months with Brown &
            Brown, David Walker’s actions also were not unlawful
            and did not cause Brown & Brown any injury. . . .

            David began operating CBI as he had appropriately
            planned to do before Brown & Brown forced him to stay
            beyond his resignation date. He obtained relationships
            with insurance companies so that, when the time came,
            CBI would be able to sell insurance – an action which
            causes no injury to Brown & Brown. Further, he began
            assisting certain clients on a limited basis, when those
            clients needed assistance and had already made an

                                      -10-
independent determination to leave Brown & Brown and
work with another agency, regardless of whether David
Walker could continue to service them. (Exh. 24, Aff.
Banta; Exh. 33, Aff. Matheny.)

      None of these actions caused damage to Brown &
Brown. In fact, Brown & Brown’s expert did not even
calculate any lost profits allegedly suffered before March
31. Hypothetically, if there were any damages resulting
from CBI’s activities in that time frame, it would be a
nominal amount because of the minimal business activity
of CBI at that time. (Exh. 7, Depo. J. Bone, p. 37-38.)

      Thus, the Court should grant David Walker
summary judgment on all claims regarding his
preparations to operate CBI from January 1, 2017[,]
through March 31, 2017.

       Plaintiff alleges that David Walker breached his
nonsolicitation agreement by “taking” clients from
Brown & Brown after termination of his employment. A
breach of contract claim requires proof of three things:
1) existence of a contract; 2) breach of that contract; and
3) damages flowing from the breach of contract. Metro
Louisville/Jefferson Cty. Gov’t v. Abma, 326 S.W.3d 1, 8
(Ky. App. 2009). This breach of contract claim fails for
multiple reasons.

       First, there is no genuine issue of material fact that
the Defendants caused Brown & Brown to lose any
clients. The evidence of record demonstrates that Brown
& Brown lost all clients at issue for reasons not caused
by David Walker. This means that Brown & Brown
cannot establish damage causation as a matter of law.

      Brown & Brown’s expert compiled a list of clients
that Brown & Brown has purportedly lost to David
Walker due to alleged breaches of his nonsolicitation
agreement. (See Exhibit 36, BBKY expert tables.)
However, the expert acknowledged that the list is based

                            -11-
             on an assumption that these clients were lost as a result of
             David Walker’s alleged breaches of contract. (Exh. 7,
             Depo. Bone, 91-92.) If they were not, then Brown &
             Brown has no claim. (Id.)

                    The record evidence [sic] demonstrates that Brown
             & Brown cannot prove David Walker caused Brown &
             Brown to lose clients. First, Brown & Brown simply has
             no evidence to meet its burden of proof that any clients
             left Brown & Brown due to unlawful conduct of David
             Walker. Moreover, most of the clients at issue have
             affirmatively stated that they left due to reasons caused
             by Brown & Brown, not David Walker. (See Exhs. 19-
             34.) In addition, with respect to “personal lines”
             insurance clients specifically, because David Walker was
             a commercial lines agent and did not service personal
             lines clients, the personal lines clients were not even
             within the scope of David Walker’s nonsolicitation
             clause 8. Finally, with respect to a small number of
             clients on the list, Brown & Brown simply has a mistaken
             understanding that CBI has serviced them; CBI has not,
             and there is no record evidence to demonstrate
             otherwise. . . .

Brown and CBI’s Motion for Summary Judgment at 12, 16-18 (footnotes omitted).

             The circuit court rendered an Order Regarding Cross-Motions for

Summary Judgment (summary judgment) on November 6, 2018. While denying

both motions, the court narrowed the issues for trial. Based upon uncontroverted

facts, the circuit court determined that Walker breached the restrictive covenant in

the Employment Agreement by organizing CBI to directly compete with Brown,

by engaging in insurance business for CBI while still employed by Brown, and by

providing insurance products to former Brown clients after leaving Brown:


                                        -12-
       The Court finds that there is no genuine issue of
material fact that Walker breached the terms of the
Employment Agreement. Under the Agreement, Walker
agreed that so long as he worked for Brown, he would
“not undertake the planning or organizing of any
business activity that is competitive with or that creates a
conflict of interest with the work” he performed for
Brown. Defendants’ Motion, Ex. 2 § 1(b)[.] Yet it is
undisputed that Walker organized CBI on March 2, 2015,
and that the purpose of CBI “is to own and operate an
insurance consulting and brokerage firm based in
Kentucky, and to engage in all business activities related
thereto.” Plaintiff’s Motion, Ex. 5 Arts. 1, 3.1.
Moreover, Walker testified that CBI had become an
insurance brokerage and intermediary as of January 2017
while Walker remained employed by Brown, and that
CBI is a competitor of Brown. Id., Ex. 1 at 97:21-98:8,
18:21-23[.] Accordingly, because Walker remained
employed by Brown at the time he planned and organized
CBI and when CBI became a functioning insurance
brokerage and intermediary, he did so in breach of the
terms of the Employment Agreement.

       There is also no genuine issue of material fact that
Walker breached the Employment Agreement by
engaging in outside “Insurance Business” during his
employment by Brown. The Employment Agreement
provided that during Walker’s employment, he would
“not, directly or indirectly, engage in the Insurance
Business . . . in any manner” except on behalf of or as
directed by Brown. Defendants’ Motion, Ex. 2 § 1(b).
“Insurance Business” is defined under the Agreement to
include “quoting, proposing, soliciting, selling, placing,
providing, servicing, and/or renewing insurance or surety
products or services.” Id. at 1 (emphasis added)[.]
Walker testified that he provided quotes to Banta and
Semper Tek while he remained employed by Brown.
Plaintiff’s Motion, Ex. 1 at 119:13-20[.] This is
sufficient to establish that Walker also breached this


                           -13-
             provision of the Employment Agreement.

                    The Employment Agreement further provided that
             for a period of two years following termination of
             Walker’s employment, Walker also would not “directly
             or indirectly, in any capacity whatsoever other than on
             behalf of the Company, solicit, accept, take away,
             propose, quote, sell, place, provide, service, renew or
             divert any” clients or prospective clients that Walker had
             serviced or about which he learned confidential
             information while at Brown. Defendants’ Motion, Ex. 2
             § 5(b)(i). Again, Walker’s testimony reveals that there is
             no genuine issue of material fact that he did not comply
             with this covenant. For example, Walker testified on
             January 31, 2018[,] that within the last few weeks he had
             taken away Brown accounts. Plaintiff’s Motion, Ex. 1 at
             191:19-24. He also testified that he was servicing clients
             at CBI that he had formerly serviced at Brown. Id. at
             13:3-17:21. This conduct occurred within two years of
             Walker’s departure from Brown at the end of March
             2017, and thus was in breach of the terms of the
             Employment Agreement.

November 6, 2018, Order at 10-12 (footnotes omitted).

             The circuit court ultimately tried the case over four days without a

jury, beginning on November 13, 2018. The court rendered Findings of Fact,

Conclusions of Law, and Judgment (judgment) on May 10, 2019. Kentucky Rules

of Civil Procedure (CR) 52.01. Pertinent to these appeals, the circuit court decided

that “[t]he evidence at trial did not alter the [c]ourt’s conclusion on summary

judgment that Walker breached the Employment Agreement.” Judgment at 14.

The circuit court reiterated that Walker breached the restrictive covenant in the

Employment Agreement by organizing CBI while employed by Brown and by

                                        -14-
servicing former Brown clients through CBI before and after leaving Brown. As to

damages for these breaches of the restrictive covenant, the circuit court

determined:

                     In the present case, the Court does not find that
              Brown suffered damages as a result of Walker’s
              organization of CBI before the end of his employment.
              Although that conduct violated the express terms of the
              Employment Agreement, no evidence was presented that
              it was, in and of itself, the proximate cause of any
              monetary damage to Brown.

                     However, Walker’s conduct in providing services
              to former Brown clients via CBI did, in some instances,
              result in recoverable damages to Brown. This includes
              profits lost by Brown as a result of Walker’s servicing of
              former Brown clients Semper Tek and Banta Consulting
              before he left Brown’s employment. In the Employment
              Agreement, Walker expressly agreed that during his
              employment he would not engage in insurance business
              on behalf of any person or entity other than Brown. PX 5
              § 1(b). Yet Walker admitted at trial that he serviced
              Banta Consulting and Semper Tek via CBI while he
              remained employed by Brown and that he “probably
              shouldn’t have taken these accounts.” [Transcript] at
              228:14-229:8, 232:3-15, 235:3-5. Given Walker’s
              admission, Brown is entitled to recover the profits it lost
              and otherwise would have made from Banta Consulting
              (and its related company Erdco Properties) and Semper
              Tek but for Walker’s conduct.

                     The Court does not find that Brown should recover
              the alleged profits it lost from other commercial clients
              that have been serviced by Defendants since the
              termination of Walker’s employment, however.
              Admittedly, Walker agreed that for a period of two years
              following the end of his employment with Brown, he


                                         -15-
would not solicit, accept, take away, quote, sell, service,
or renew Brown clients with whom he had been
involved. PX 5 § 5(b)(i). Moreover, the evidence at trial
established that Defendants have now serviced more than
60 former Brown clients in breach of this provision of the
Employment Agreement. However, the Court also finds
from the evidence presented at trial that Brown’s loss of
these clients was caused by the clients’ independent
decisions to terminate their business relationships with
Brown due to poor customer service, rather than as a
result of any solicitation by Defendants.

        For example, John Austin, the owner and president
of former Brown client Quantum Enterprises, testified at
trial that he became frustrated with Brown after it
provided only a single unsatisfactory quote for renewing
Quantum’s coverage. Tr. at 406:4-407:15. He further
testified that Quantum also had difficulty reaching Brown
and that Brown provided the renewal quote only a short
time before Quantum’s renewal deadline, impairing
Quantum’s ability to search for a better deal. Id. at
408:17-409:21. Notably, Mr. Austin also testified that he
decided to terminate his business relationship with
Brown independent of and before contacting Defendants,
and that he would have left Brown even if his business
had been moved somewhere other than CBI. Id. at
407:21-408:4.

      Similarly, Jim Wilhite of former Brown client
Wilhite Limited testified that his crane rental and
machinery company faced a need for significantly
increased coverage from $15 million to $30 million. Id.
at 479:24-480:3. When Mr. Wilhite told Brown of the
need for increased coverage, Brown responded that it did
not know how to obtain such coverage. Id. at 480:4-18.
Mr. Wilhite therefore did not trust that Brown could
obtain the coverage required. Id. at 480:24-481:3. This
was compounded by the unexplained issuance of a letter
prematurely terminating Wilhite’s coverage. Id. at
481:7-482:12. Mr. Wilhite therefore decided to move

                           -16-
Wilhite Limited’s insurance business elsewhere, again
independent of any solicitation by Defendants. Id. at
481:12-17, 482:9-12.

       In yet another instance, the owner of former
Brown client Impellizeri’s Pizza testified that Brown
failed to timely contact him to discuss renewal of the
business’s insurance coverage. Id. at 501:5-19. After
contacting Brown, he was provided with a quote almost
twenty percent higher than the previous coverage, and
without adequate time to look for better coverage. Id. at
502:3-10. He therefore decided to move his business to
another carrier and contacted Walker at CBI as well as
another provider for quotes. Id. at 502:24-503:18.
Similar credible testimony was received regarding former
Brown clients Oak Island Creative, I-Gear, Advanced
Production Systems, and KDR Services. Id. at 512:2-
513:22, 520:11-527:7, 528:7-533:6.

        The Court finds from the evidence presented at
trial, including the testimony of these former Brown
clients, that Brown had difficulty providing service to its
commercial customers. These issues included Brown’s
failures to timely arrange coverage renewals, to procure
required coverage, and to maintain sufficient familiarity
with its customers’ business and insurance needs.
Moreover, the evidence at trial established that these
issues were the cause of Brown’s loss of its commercial
clients to CBI, while no evidence was presented showing
that Defendants actively solicited or otherwise caused
these clients to leave Brown. Accordingly, because
Walker did not cause commercial clients to leave Brown
after the end of his employment, he is not responsible for
the lost profits Brown sustained as a result of those
departures even if his conduct was otherwise in breach of
the Employment Agreement. . . .

       However, the Court does find that Brown is
entitled to recover the profits lost on its former personal
lines clients serviced by Defendants in breach of the

                            -17-
Employment Agreement. As noted above, the
Employment Agreement barred Walker from servicing
former Brown clients with whom he had involvement.
PX 5 § 5(b)(i). The testimony at trial established that
Walker oversaw the Personal Lines department, and the
Court therefore concludes that he had involvement with
personal lines clients and could not service those clients
after leaving Brown. Tr. at 428:20-24, 435:4-12, 702:12-
703:10. Moreover, there is no evidence that Brown’s
loss of these clients was the result of anything other than
Walker’s breaches of the Employment Agreement.
Further, with the exception of former Brown personal
lines client John Austin, Walker also presented no
admissible evidence at trial that Brown’s loss of the
personal lines clients was due to poor customer service or
other issues. See Tr. at 405:8-418:24. Accordingly, the
Court finds that Brown is entitled to recover the lost
profits it would have received from its former personal
lines clients other than John Austin but for Walker’s
breach of the Employment Agreement. . . .

        Brown’s expert John Bone offered three alternative
scenarios for the calculation of Brown’s lost profits. The
Court finds that Mr. Bone’s “Scenario 1,” calculating lost
profits over the two-year period of the restrictive
covenants following the end of Walker’s employment, is
the appropriate measure of damages given that it
accurately and with reasonable certainty reflects the
profits that Brown would otherwise have received but for
Walker’s breach of the restrictive covenants. See PX 43
at 12-13; Long [v. O’Bryan, 91 S.W. 659, 660 (Ky.
1906)] (noting that the proper measure of damages is lost
profits that would have been received “but for” the
defendant’s breach). Based on these calculations, Brown
is entitled to recover $42,364.00 in lost profits
proximately caused by Walker’s servicing of Brown
clients Semper Tek, Banta Consulting, and Erdco via
CBI before the end of his employment, as well as
$46,410.00 in profits lost from Brown’s personal lines
clients, for a total of $88,774.00.

                           -18-
May 10, 2019, Judgment at 15-19 (footnote omitted). Concerning Brown’s claim

of tortious inference with contract against CBI, the circuit court concluded that

Brown failed to present evidence that CBI improperly interfered with the

Employment Agreement:

                    Brown did not present any evidence at trial that
             CBI improperly interfered with the Employment
             Agreement other than Walker’s breaches of the
             Employment Agreement via his operation of CBI.
             However, to allow the imposition of liability for tortious
             interference with contract based solely upon a breach of
             the contract would amount to an improper recovery of
             punitive damages on a breach of contract claim. See
             Francis v. Armstrong Coal Reserves, Inc., No. 4:11-CV-
             00077, 2012 WL 777271, at *7 (W.D. Ky. Mar. 7, 2012)
             (“[I]f Plaintiff were permitted to demonstrate improper
             interference by a breach alone, it would effectively grant
             him access to punitive damages for a breach of contract.
             This would contravene the intent of the Kentucky
             legislature in enacting K.R.S. § 411.184(4).”). Thus,
             because the only evidence of improper interference is
             Walker’s breaches of the Employment Agreement,
             Brown is not entitled to judgment on its claim for tortious
             interference with contract[.]

May 10, 2019, Judgment at 22-23. The circuit court also refused to grant Brown

permanent injunctive relief. Analyzing the issue under CR 65, the circuit court

believed:

                     In the present case, Brown does not need to show a
             substantial question on the merits because it has already
             prevailed on its claim for breach of contract. However,
             to obtain a permanent injunction, Brown must show that
             it will suffer irreparable harm in the absence of such
             relief and that the equities weigh in its favor.

                                        -19-
                    The Court finds that a permanent injunction is not
             warranted because Brown’s damages are purely
             monetary and reasonably certain, and therefore not
             irreparable. Moreover, the balancing of the equities
             weighs significantly against injunctive relief.
             Admittedly, on the one hand injunctive relief would
             provide Brown the benefit of its bargain and remedy
             Walker’s numerous breaches of the Employment
             Agreement. On the other hand, however, injunctive
             relief would also negatively affect third parties insofar as
             it would require CBI to cease servicing numerous
             customers who are not contractually bound to do
             business with Brown and who wish to do business with
             CBI. Such a result would be particularly inequitable
             given the evidence at trial that many of Brown’s
             commercial clients left due to dissatisfaction with
             Brown’s customer service rather than as a result of any
             misconduct by Walker. Finally, Brown is recovering the
             lost profits caused by Walker’s breaches for the two-year
             period of the restrictive covenants. For these reasons,
             permanent injunctive relief is not warranted.

May 10, 2019, Judgment at 23-24 (citation omitted). The circuit court also found

that Brown was entitled to reasonable attorney’s fees under the Employment

Agreement. As to Walker’s counterclaim, the circuit court concluded that Walker

was not entitled to relief upon any claims therein.

             Both Brown and Walker subsequently filed motions for attorney’s

fees. By order entered September 9, 2020, the circuit court found that Brown was

entitled to an award of $60,000 in attorney’s fees and costs per the Employment

Agreement, but Walker was not entitled to such an award.




                                         -20-
             Brown filed a notice of appeal (Appeal No. 2020-CA-1256-MR) and

Walker filed a notice of cross-appeal (Cross-Appeal No. 2020-CA-1322-MR) from

the May 10, 2019, judgment and the September 9, 2020, order.

             Our review of the circuit court judgment is twofold. First, the circuit

court’s findings of fact are set aside only if clearly erroneous. A finding of fact is

clearly erroneous if not supported by substantial evidence of a probative value. CR

52.01; City of Monticello v. Rankin, 521 S.W.2d 79, 80 (Ky. 1975). Second, issues

of law are reviewed de novo. Bishop v. Brock, 610 S.W.3d 347, 350 (Ky. App.

2020). With the foregoing in mind, we shall initially address Appeal No. 2020-

CA-1265-MR and then Cross-Appeal No. 2020-CA-1322-MR.

                         APPEAL NO. 2020-CA-1265-MR

A.    Lost Profits – Commercial Clients.

             Brown contends the circuit court erred as a matter of law by failing to

award lost-profit damages arising from Walker’s improperly providing insurance

services to Brown’s former commercial clients within two years of Walker’s

cessation of employment with Brown. Brown points out that the circuit court

found that Walker, through CBI, provided insurance services to over sixty of

Brown’s former commercial clients in violation of the restrictive covenant found in

Section 5(b)(i) of the Employment Agreement. Although the circuit court

concluded that Brown breached the restrictive covenant as to over sixty former


                                         -21-
commercial clients, Brown argues that the circuit court erroneously limited lost-

profit damages to only three of Brown’s former commercial clients. Brown

focuses its argument upon the circuit court’s decision that Brown failed to

demonstrate causation as to lost-profit damages in relation to these former

commercial clients. In particular, Brown claims:

             Although the court found the post-employment covenants
             reasonable and enforceable, the Judgment rewrites the
             Employment Agreement only to prohibit solicitation by
             Walker. It eviscerates Walker’s promise that for two
             years he would not “accept” or “service” clients he
             serviced while at Brown & Brown. The court justifies
             this outcome by observing that Brown & Brown did not
             offer at trial client testimony that they would have
             remained with Brown & Brown but for Walker’s
             solicitation of them. But, the injury to Brown & Brown
             from Walker’s acceptance and service of Brown &
             Brown clients must be considered in context of the
             parties’ Employment Agreement. In that light, Brown &
             Brown had no obligation to introduce client testimony
             that Walker solicited them in order to establish breach
             and causation. Rather, Brown & Brown was obligated to
             demonstrate only that during the restricted period
             Walker, via CBI, accepted and serviced clients he
             serviced at Brown & Brown. This Brown & Brown did,
             as the court’s Judgment reflects. Loss to Brown &
             Brown naturally flows from Walker’s acceptance and
             service of Brown & Brown clients during the restricted
             period, acts he absolutely could not do regardless of who
             approached whom or the reason those clients opted to do
             business with Walker and CBI rather than Brown &
             Brown. The causation analysis is that straightforward.

Brown’s Brief at 11-12 (citations omitted). For the reasons hereinafter set forth,

we agree.

                                        -22-
            It is fundamental that a contract without ambiguity will be enforced

according to its terms. Ky. Shakespeare Festival v. Dunaway, 490 S.W.3d 691,

694 (Ky. 2016). And, the terms are to be given their plain and ordinary meaning.

Id. Our review is de novo as the issue is one of law. Thomas v. Univ. Med. Center,

Inc., 620 S.W.3d 576, 591 (Ky. 2020).

            In this appeal, the restrictive covenant is set forth in Section 5(b)(i) of

the Employment Agreement and reads as follows:

                  (b) Non-Solicitation Covenants. For a period of
            two (2) years following the Termination Date (the
            “Restricted Period”):

                          (i)     Executive [Walker] shall not,
            directly or indirectly, in any capacity whatsoever other
            than on behalf of the Company, solicit, accept, take
            away, propose, quote, sell, place, provide, service, renew
            or divert any Client Account that Executive either had
            some involvement in proposing, quoting, selling, placing,
            providing, servicing or renewing any Insurance Business
            or about whom Executive received any Confidential
            Information, or any Prospective Client Account that
            Executive either had some involvement in proposing or
            quoting any Insurance Business or about whom
            Executive received any Confidential Information. For
            purposes of this Agreement, Executive acknowledges
            that informing Client Accounts or Prospective Client
            Accounts that Executive is or may be leaving Company
            prior to leaving employment of Company shall be
            deemed to constitute prohibited solicitation under this
            Agreement absent the Company’s prior written consent.
            Executive recognizes and acknowledges that Client
            Accounts and Prospective Client Accounts are not
            confined to any geographic area. Therefore, Executive
            acknowledges that there is no geographic restriction that

                                        -23-
             applies to the non-solicitation covenant contained in this
             Section 5(b)(i) and that the scope of this covenant is
             appropriately limited by the customer-based restriction.

Employment Agreement at 8. The above restrictive covenant is plain and

unambiguous. Under its clear terms, Walker was prohibited from directly or

indirectly accepting, quoting, selling, providing, or taking away any client Walker

had involvement with or confidential information about for two years following his

employment with Brown.

             The circuit court found that Walker “breached the Employment

Agreement when he accepted and serviced former Brown clients via CBI both

before and after leaving Brown.” May 10, 2019, Judgment at 14. The circuit court

observed that the evidence “established that Walker’s breaches now extend to more

than 60 former Brown clients serviced by CBI.” May 10, 2019, Judgment at 14.

Even though the circuit court found that Walker breached the restrictive covenant

by providing services to over sixty former Brown commercial clients, the circuit

court limited Brown’s damages to lost profits related to only three former Brown

commercial clients because the court believed Brown failed to prove causation as

to the other commercial clients. The circuit court found that the loss of the other

commercial clients “was caused by the clients’ independent decisions to terminate

their business relationships with Brown due to poor customer service, rather than

as a result of any solicitation” by Walker. May 10, 2019, Judgment at 16. We


                                        -24-
believe the circuit court misread or misinterpreted the restrictive covenant in the

Employment Agreement.

              As previously set forth, the restrictive covenant not only prevented

Walker from soliciting former Brown clients, but it also prohibited Walker from

servicing, accepting, or selling insurance products to former Brown clients. Thus,

in order to recover lost-profit damages, it is unnecessary for Brown to demonstrate

that its former clients ended their relationship with Brown because of Walker’s

solicitation. Rather, Brown need only demonstrate that it incurred a loss of

anticipated profits by Walker’s servicing of Brown’s former clients. Pauline’s

Chicken Villa, Inc. v. KFC Corp., 701 S.W.2d 399, 401 (Ky. 1985);2 Roadway

Express, Inc. v. Don Stohlman & Assocs., Inc., 436 S.W.2d 63, 65 (Ky. 1968). To

do so, Brown must merely present evidence proving with reasonable certainty the

amount of lost profits attributed to Brown’s former clients that are now serviced by

Walker. See Pauline’s Chicken Villa, Inc., 701 S.W.2d at 401; Roadway Express,

Inc., 436 S.W.2d at 65.

              To summarize, we reverse the circuit court’s decision that Brown

failed to demonstrate causation and was not entitled to lost-profit damages as to

some of Brown’s former commercial clients. Considering the terms of the broad


2
 In Pauline’s Chicken Villa, Inc. v. KFC Corporation, 701 S.W.2d 399, 401 (Ky. 1985), the
Supreme Court recognized the reasonable certainty rule as set forth in RESTATEMENT (SECOND)
OF CONTRACTS § 352 (1981).


                                            -25-
restrictive covenant, Brown need only present evidence establishing with

reasonable certainty the amount of lost profits attributed to Brown’s former

commercial clients, which were being serviced by Walker through CBI. Upon

remand, the circuit court shall reconsider the issue of lost-profit damages in

relation to the former commercial clients and determine whether Brown

demonstrated the amount of such lost profits with reasonable certainty. If so,

Brown is entitled to an award of lost-profit damages as to each of the sixty former

commercial clients serviced by Walker, consistent with this Opinion in regards to

the computation of lost profits as will be discussed.

B.    Extension of Restrictive Covenant.

             Brown next argues that the circuit court committed error by failing to

extend the period of time the restrictive covenant is in effect. Brown points out

that the circuit court determined that Brown was not entitled to permanent

injunctive relief, per CR 65, to restrain Walker from breaching the restrictive

covenant. Nonetheless, Brown maintains that it did not seek permanent injunctive

relief against Walker under CR 65; rather, it seeks to enforce Section 5(c)(iii) of

the Employment Agreement. Brown states that Section 5(c)(iii) extends the time

period the restrictive covenant is effective in the event of a breach of the covenant

by Walker, and in such event, the restrictive covenant is extended for a period of

time equal to the period of time Walker violated the restrictive covenant.


                                         -26-
Consequently, Brown argues that it is entitled to permanent injunctive relief in

futuro and equal to the period of time Walker violated the restrictive covenant.

               Section 5(c)(iii) of the Employment Agreement reads:

                             (iii) Executive acknowledges that the
               purpose of this Section 5 would be frustrated by
               measuring the period of restriction from the date of
               termination of employment where Executive failed to
               honor the Agreement until directed to do so by court
               order. Therefore, should legal proceedings have to be
               brought by the Company and/or its Affiliates against
               Executive to enforce this Agreement, the period of
               restriction under this Section 5 shall be deemed to be
               extended for a period equal to the period of violation by
               Executive.

Employment Agreement at 9. The above terms of Section (5)(c)(iii) are clear and

unambiguous. Thereunder, in the event Brown was required to take legal action

against Walker to enforce the Employment Agreement because of Walker’s breach

of the restrictive covenant, the restrictive covenant would be temporally extended

for a time period equal to the period of time Walker violated the restrictive

covenant.

               When the terms of a contract are unambiguous, the court is generally

bound to give effect to same.3 EthiCare Advisors, Inc. v. Atkins, 636 S.W.3d 147,

151 (Ky. App. 2021). As the terms of Section 5(c)(iii) are unambiguous, the



3
  The validity of the Employment Agreement is not raised by the parties as an issue of error in
either appeal.

                                              -27-
restrictive covenant must be extended for a time period equal to the period of time

Walker violated the covenant. Upon remand, the circuit court shall determine the

precise length of time Walker breached the restrictive covenant and extend the

effectiveness of the restrictive covenant for a time equal thereto. However, while

Brown is entitled to extend the effective time period of the restrictive covenant per

Section 5(c)(iii), it is not a fortiori entitled to permanent injunctive relief in order

to enforce the extended restrictive covenant.

             Injunctive relief is an extraordinary remedy and is addressed to the

sound discretion of the circuit court. Wedding v. Harmon, 492 S.W.3d 150, 153

(Ky. App. 2016). An abuse of that discretion occurs only when the “decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.” Com. ex

rel. Conway v. Thompson, 300 S.W.3d 152, 162 (Ky. 2009).

             In the May 10, 2019, judgment, the circuit court denied permanent

injunctive relief because “Brown is recovering the lost profits caused by Walker’s

breaches for the two-year period of restrictive covenants.” May 10, 2019,

Judgment at 24. Thus, the circuit court believed that monetary damages

adequately compensated Brown for Walker’s breaches of the restrictive covenant,

which originally expired on March 31, 2019.

             As we have concluded that the restrictive covenant should be

temporally extended by Section 5(c)(iii) of the Employment Agreement, it is


                                           -28-
necessary to remand the issue of permanent injunctive relief to the circuit court.

The circuit court exercises discretion as to issuance of permanent injunctive relief

and shall reconsider whether a permanent injunction against Walker is appropriate

in view of the temporally extended restrictive covenant.

C.    Intentional Interference with Performance of a Contract by a Third Party.

             Brown also argues that the circuit court erred by concluding that

Walker’s breach of the restrictive covenant in the Employment Agreement could

not constitute improper interference by CBI with the performance of a contract.

Brown maintains that CBI, through its agent’s (Walker’s) actions, improperly

interfered with the Employment Agreement between Walker and Brown. In

particular, Brown claims that “[b]y allowing Walker to accept and service his

[Brown] clients at CBI, CBI caused Walker’s breach of his post-employment

obligation to [Brown].” Brown’s Brief at 22. Therefore, Brown argues that

Walker’s breaches of the restrictive covenant constitute improper interference by

CBI with Walker’s performance of the restrictive covenant.

             In Kentucky, the essential requirements to prove a claim of intentional

interference with a contract by a third party are found in the RESTATEMENT

(SECOND) OF TORTS § 766 (1979) and are as follows:

             One who intentionally and improperly interferes with the
             performance of a contract (except a contract to marry)
             between another and a third person by inducing or
             otherwise causing the third person not to perform the

                                        -29-
             contract, is subject to liability to the other for the
             pecuniary loss resulting to the other from the failure of
             the third person to perform the contract.

Under the above, the tortfeasor must induce or cause a third party not to perform a

contract between the third party and another. Harstad v. Whiteman, 338 S.W.3d

804, 814 (Ky. App. 2011). So, it is axiomatic that the tortfeasor cannot be a party

to the contract. Id. Stated differently, the tortfeasor must be a stranger to the

contract. Brooks v. Patterson, 29 S.W.2d 26, 29 (Ky. 1930); see also 44B AM.

JUR. 2d Interference § 6 (2022).

             Here, Brown is essentially arguing that CBI improperly interfered

with Walker’s performance of the restrictive covenant in the Employment

Agreement by permitting Walker to breach the restrictive covenant in the

Employment Agreement while employed at CBI. Nevertheless, it is undisputed

that Walker originally organized CBI and served as its managing member.

Additionally, Brown has failed to introduce any evidence as to CBI’s improper

interference apart from Walker’s breaches of the restrictive covenants in the

Employment Agreement. Considering these uncontroverted facts, we simply do

not believe that CBI is a stranger to the Employment Agreement. Albeit for

different reasons than those expressed by the circuit court, we conclude that

Brown’s claim against CBI for inference with the Employment Agreement must

fail as a matter of law. See Harstad, 338 S.W.3d at 814.


                                         -30-
D.    Attorney’s Fees and Costs.

             Brown further asserts that the circuit court’s award of attorney’s fees

was inconsistent with the Employment Agreement. Brown maintains that it sought

an award of $918,720 in attorney’s fees and costs, but the circuit court only

awarded Brown $60,000 in contravention of the plain terms of Section 5(c)(ii) of

the Employment Agreement. Brown believes the circuit court improperly “linked

the amount of [Brown’s] fee award to the amount of damages the court awarded.”

Brown’s Brief at 23. Rather, Brown contends that Section 5(c)(ii) of the

Employment Agreement entitles it to an award of the full amount of incurred

attorney’s fees and costs.

             Under the Employment Agreement, Section 5(c)(ii) provides that

Brown “shall be entitled to . . . attorney’s fees and costs” if Walker breaches the

restrictive covenants therein. Yet, in Kentucky, the Supreme Court has recognized

that “[i]t should never be overlooked that any award of an attorney fee is subject to

a determination of reasonableness by the trial court.” Capitol Cadillac Olds, Inc.

v. Roberts, 813 S.W.2d 287, 293 (Ky. 1991). In so doing, the circuit court “should

require parties seeking attorney fees to demonstrate that the amount sought is not

excessive and accurately reflects the reasonable value of bona fide legal expenses

incurred.” Id.




                                         -31-
             In this case, the circuit court was empowered to determine the

reasonableness of Brown’s attorney’s fees. And, considering our reversal upon the

issues of lost-profit damages and the extension of the restrictive covenant, we,

likewise, vacate the circuit court’s award of attorney’s fees as the reasonableness

of such award may be affected by reversal upon said issues. Upon remand, the

circuit court shall reconsider the amount of attorney’s fees Brown is entitled to per

Section 5(c)(ii) of the Employment Agreement. In so doing, the circuit court shall

exercise its discretion and determine the reasonable value of legal expenses Brown

incurred due to Walker’s breaches of the restrictive covenant in the Employment

Agreement.

                     CROSS-APEAL NO. 2020-CA-1322-MR

A.    Measure of Lost Profits – Commercial Clients.

             Walker initially contends that the circuit court erroneously awarded

Brown lost-profit damages based upon gross revenues as to three commercial

clients, rather than net revenues. Walker points out that the circuit court awarded

Brown $42,364 in lost-profit damages relating to Semper Tek, Banta Consulting,

and Erdco. In awarding lost profits as to the three commercial clients, Walker

maintains that the circuit court “mistakenly used the gross revenue numbers from

Exhibit 5.1,” which is the expert report of John Bone. Walker’s Brief at 35.




                                        -32-
Instead, Walker asserts that the circuit court should have calculated lost profits

based upon the loss of net revenues suffered by Brown.

             It is beyond cavil that lost profits should be based upon net revenue

and compensate for loss of expected business activity less expenses for same.

Koplin v. Faulkner, 293 S.W.2d 467, 469 (Ky. 1956). It does appear that the

circuit court improperly utilized the loss of gross revenues from Semper Tek,

Banta Consulting, and Erdco in calculating the award of lost profits. This was

error. We, thus, reverse the award of $42,364 in lost-profit damages relating to

Semper Tek, Banta Consulting, and Erdco. Upon remand, the circuit court shall

base the award of lost profits upon the loss of net revenue incurred by Brown for

all commercial clients that the court may conclude Brown is entitled to recover

consistent with this Opinion.

B.    Lost Profits – Personal Line Clients.

             Walker further asserts that the circuit erred by “shifting the burden to

Walker to disprove causation of damages with respect to personal lines clients.”

Walker’s Brief at 36. Walker believes that the circuit court improperly awarded

Brown $46,410 in lost-profit damages “based upon an absence of proof that Brown

lost the clients due to poor customer service or other issues.” Walker’s Brief at 36.

Walker essentially argues that as with the commercial clients, Brown’s loss of the

personal lines clients was because of Brown’s customer service issues.


                                         -33-
              As hereinbefore determined, the restrictive covenant set forth in

Section 5(b)(i) of the Employment Agreement prohibited Walker from servicing,

accepting, or selling insurance products to former Brown clients. Consequently, it

is unnecessary for Brown to demonstrate that its former clients ended their

relationship with Brown due to Walker’s solicitation in order to recover lost-profit

damages. Rather, Brown need only demonstrate that it incurred loss of anticipated

profits by Walker’s servicing of Brown’s former clients. See Pauline’s Chicken

Villa, Inc., 701 S.W.2d at 401; Roadway Express, Inc., 436 S.W.2d at 65.

Consequently, we reject Walker’s assertion of error on this issue.

C.     Attorney’s Fees and Costs.

              Walker also claims to be entitled to an award of attorney’s fees and

costs under the Asset Purchase Agreement. Walker points out that the parties

executed the Asset Purchase Agreement contemporaneously with the Employment

Agreement.4 In the Asset Purchase Agreement, Walker alleges that Section 7.8

entitles him to an award of attorney’s fees and costs as the prevailing party.

According to Walker,

                    Brown asserted claims for breach of the Purchase
              Agreements, which it ultimately withdrew on the first
              day of trial, after extensive discovery and briefing
              regarding the viability of the claims. As such, Walker
              prevailed with respect to Brown’s claims for breach of

4
 The Asset Purchase Agreement concerned the sale of Walker’s business (Associated Insurance
Company) to Brown & Brown of Kentucky, Inc.

                                           -34-
             the Purchase Agreements, which entitled to [sic] him to
             recover under Section 7.8 of the APA [Asset Purchase
             Agreement], which states that the prevailing party in any
             way proceeding “to enforce the terms of any of the
             Purchase Agreements shall be entitled to an award of
             reasonable costs and expenses, including reasonable
             attorney’s fees and costs, incurred in investigating and
             pursing such action, both at the trial and appellate
             levels.”

Walker’s Brief at 37 (citation omitted).

             Section 7.8 of the Asset Purchase Agreement provides:

             Attorneys’ Fees and Costs. The prevailing Party in any
             Proceeding brought to enforce the terms of any of the
             Purchase Agreement shall be entitled to an award of
             reasonable costs and expenses, including reasonable
             attorneys’ fees and costs, incurred in investigating and
             pursuing such action, both at the trial and appellate
             levels.

As set forth above, the term prevailing party should be given its plain and ordinary

meaning. See Dunaway, 490 S.W.3d at 694. Thus, a prevailing party is one “who

successfully prosecutes the action or successfully defends against it” or one “in

whose favor the decision or verdict is rendered.” Prevailing party, BLACK’S LAW

DICTIONARY (6th ed. 1990).

             The record indicates that Brown voluntarily withdrew its claims for

breach of the Asset Purchase Agreement on the first day of trial. Additionally, it

appears that Walker did not allege that Brown breached any provision of the Asset

Purchase Agreement. Under the undisputed facts herein, we simply do not believe


                                           -35-
that Walker qualifies as a prevailing party entitled to attorney’s fees and costs

under Section 7.8 of the Asset Purchase Agreement.

             For the foregoing reasons, we affirm in part, reverse in part, and

remand Appeal No. 2020-CA-1265-MR and Cross-Appeal No. 2020-CA-1322-MR

for proceedings consistent with this Opinion.

             ALL CONCUR.

 BRIEFS FOR APPELLANT/CROSS-               BRIEFS FOR APPELLEES/CROSS-
 APPELLEE:                                 APPELLANTS:

 John T. Shapiro, pro hac vice             Michael C. Merrick
 Chicago, Illinois                         Casey L. Hinkle
                                           Louisville, Kentucky
 Brent R. Baughman
 Louisville, Kentucky                      ORAL ARGUMENT FOR
                                           APPELLEES/CROSS-
 ORAL ARGUMENT FOR                         APPELLANTS:
 APPELLANT/CROSS-APPELLEE:
                                           Michael C. Merrick
 John T. Shapiro, pro hac vice             Louisville, Kentucky
 Chicago, Illinois




                                         -36-